MATTHIAS, J.
Under the provisions of Section 6212, General Code, one-half of the money arising from fines and forfeited bonds resulting from the enforcement of the provisions of the state prohibition law, known as the Crabbe act, go to the state treasury, and one-half thereof to the treasury of the county,- municipality or township of the judge or magistrate before whom the prosecution is held.
Judgment reversed.
Marshall, C. J., Robinson, Jones,) Day and Allen, JJ., concur. Wanamaker, J., not participating.